Citation Nr: 1029116	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-22 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a chronic cough disability, 
claimed as secondary to exposure to radiation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to February 
1962.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In September 2008, the Veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  A 
transcript of that hearing has been incorporated into the claims 
file.  In January 2009, the Board remanded this matter to the RO 
for additional development.  The matter is once again before the 
Board.  


FINDING OF FACT

The Veteran does not have a chronic cough disability attributable 
to service, to include alleged exposure to ionizing radiation.


CONCLUSION OF LAW

A chronic cough disability was not incurred in or aggravated by 
the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.311 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published at 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits. In this case, the RO 
furnished VCAA notice to the appellant with respect to the issue 
of entitlement to service connection for a chronic cough 
disability in July 2006.  As this letter was prior to the October 
2006 rating decision on appeal, the express requirements set out 
by the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify the appellant in this case.  
In letters dated in July 2006 and October 2007, the RO informed 
the appellant of the evidence needed to substantiate his claim of 
entitlement to service connection for a chronic cough disability 
on both a direct and secondary basis, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the claimant and that no useful purpose would be 
served by delaying appellate review to send out additional VCAA 
notice letters.

In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  In regard to the claim of entitlement to 
service connection for a chronic cough disability, the Board 
finds that the appellant is not prejudiced by a decision at this 
time since the claim is being denied.  Therefore, any notice 
defect, to include the degree of disability or an effective date, 
is harmless error since no disability rating or effective date 
will be assigned.  Moreover, the appellant was notified of the 
disability rating and effective date elements in letters dated in 
March 2006 and October 2007.

The Board also finds that all necessary assistance has been 
provided to the appellant with respect to this claim including 
requesting information from the appellant regarding pertinent 
medical treatment he may have received for a chronic cough 
disability and requesting records from the identified providers.  
Such request includes a request for hospital records from the 
Coahoma County Hospital (presently known as the Northwest 
Regional Medical Center) where the Veteran reported receiving 
treatment for breathing problems.  This request yielded a 
negative reply.  However, a February 1966 Reserve examination 
report on file notes the nature of this hospitalization.  The 
Board acknowledges that the veteran has not had a VA examination 
specifically for this claim.  The case of McLendon v. Nicholson, 
20 Vet. App. 79 (2006), held that an examination is required when 
(1) there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  The Board concludes an examination is not 
needed for this claim because there is no probative evidence of 
radiation exposure or an indication that this claimed disability 
may be related to service.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion was 
not warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim because 
there was no evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease in 
service' that may be associated with [his] symptoms").  
Accordingly, it was not necessary to obtain a medical examination 
or medical opinion in order to decide this claim.  Furthermore, 
as is explained in more detail below, there is no (competent) 
evidence that the appellant's chronic cough disability may be 
considered radiogenic in nature.  Consequently, the presumptive 
provisions of 38 C.F.R. § 3.309(d)(2) and special development 
procedures of 38 C.F.R. § 3.311 do not apply.  Lastly, the 
appellant was provided with the opportunity to testify at a Board 
hearing which he attended in September 2008.

Under these circumstances, the Board finds that VA has fulfilled 
its duty to notify and assist the appellant in the claim of 
entitlement to service connection for a chronic cough disability 
and that adjudication of this claim at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
appeal is now ready to be considered on the merits with respect 
to this issue.

II.  Facts

The Veteran's Enlisted Qualification Record (VA Form 20) lists 
his occupational specialties as that of an ammunition storage 
specialist and an infantry indirect fire crewman.  His separation 
record (DD Form 214) lists his military occupational specialty as 
that of a heavy weapons infantryman.  It also shows that he had 
no foreign or sea service.

The Veteran's service treatment records are devoid of complaints 
or treatment related to a chronic cough disorder.  They do show 
that he was seen in December 1960 complaining of chest pain, 
coughing and a sore throat.  An impression was rendered of upper 
respiratory infection with pharyngitis.  

The Veteran was noted to have a normal clinical evaluation of the 
lungs and chest at his January 1962 separation examination and 
chest x-rays taken at that time were negative.  The Veteran 
denied having a history of chronic cough on a January 1962 Report 
of Medical History, but he noted a history of whooping cough.  

A February 1966 periodic examination report from the United 
States Army Reserves shows a normal clinical evaluation of the 
Veteran's lungs and chest, but includes a chest x-ray report 
noting some increased markings but no infiltrate present.  The 
impression given at that time was chest, essentially normal.  The 
Veteran again denied a history of chronic cough on a February 
1966 Report of Medical History.  This report notes that the 
Veteran had been treated in 1964 by Dr. LM., at Coahoma County 
Hospital in Clarksdale, Mississippi, for 5 days for acute pan-
sinusitis and had been discharged completely recovered.  This 
report further notes that the Veteran had had whooping cough as a 
child.   

Private treatment records from Dr. Van Burham include a September 
1998 office note showing that the Veteran was seen for a "cough 
- cold" and had a respiratory infection with occasional rale and 
a persistent cough with sputum.  They also show that he was 
treated for bronchitis with occasional rale in January 1999, had 
a respiratory infection with occasional rale and dry cough in May 
2000, and complained of a wheezing cough in October 2000.

In September 2000 and January 2005, the Veteran filed service 
connection claims for disabilities that did not include a chronic 
cough.  

VA outpatient records from the cardiology clinic show that the 
Veteran underwent cardiac catherization in March 2005.  He had a 
noted smoking history of a maximum 4 to 5 cigarette a day for 
approximately 40 years, but had not smoked since 1998.  A 
September 2005 record from this clinic states that the Veteran 
had conveyed cough present prior to starting "ACEI", will "DC" 
however and start "ARB".  A December 2005 record reports that 
the Veteran conveyed that he had a dry cough which had improved 
since his "ACEI" was stopped.  He was assessed as having a 
cough which had improved since starting "ARB" and "DC" of 
"ACEI".  

In March 2006, the Veteran filed an initial informal claim for 
service connection for chronic coughing, claimed as secondary to 
exposure to "ordinance.  The Veteran reported on a May 2006 
statement that his prolonged exposure to "ordinance" was 
possible radiation exposure.

At a Board hearing in September 2008, the Veteran testified that 
his chronic cough began around the time he started getting 
headaches.  He denied ever receiving treatment in service for a 
chronic cough.  He said that while he was still in the reserves, 
between 1962 and 1966, he was hospitalized for headaches and a 
cough.  He said it was at the Coahoma County Hospital, presently 
known as the Northwest Regional Medical Center.  He added that 
his doctors never mentioned to him whether his cough was related 
to exposure to ionizing radiation.  

In April 2010, the RO received extensive VA outpatient records 
from the cardiac clinic dated from March 2005 to August 2009.  
These records pertain to the Veteran's heart condition and are 
devoid of complaints or treatment related to a cough.  

III.  Analysis

Pertinent criteria

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffered from disability 
resulting from an injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that lay evidence is one type of evidence 
that must be considered, and competent lay evidence can be 
sufficient in and of itself. The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example difficulty 
hearing, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional. The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well. Whether lay evidence is competent and 
sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency ('a legal concept determining whether testimony may be 
heard and considered') and credibility ('a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted')).  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

In Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) the 
Federal Circuit held that, in some cases, lay evidence will be 
competent and credible evidence of etiology.  Whether lay 
evidence is competent in a particular case is a question of fact 
to be decided by the Board in the first instance.  The Federal 
Circuit set forth a two-step analysis to evaluate the competency 
of lay evidence.  The Board must first determine whether the 
disability is the type of injury for which lay evidence is 
competent evidence.  If so, the Board must weigh that evidence 
against the other evidence of record-including, if the Board so 
chooses, the fact that the Veteran has not provided any in-
service record documenting his claimed injury-to determine 
whether to grant service connection. 

Service connection for disability based on exposure to ionizing 
radiation can be demonstrated by three different methods.  See 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are 
certain types of cancer that are presumptively service- connected 
when they occur in "radiation-exposed veterans."  38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).  This category of "radiation-
exposed veterans includes those veterans who participated in a 
"radiation-risk activity."  Such activities include participation 
during the official operational period of an atmospheric nuclear 
test or the occupation of Hiroshima or Nagasaki, Japan, by United 
States forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946.

Diseases presumptively service connected for radiation-exposed 
veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d) are:  leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, cancer of 
the pharynx, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, lymphomas 
(except Hodgkin's disease), cancer of the bile ducts, cancer of 
the gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary gland, cancer 
of the urinary tract, bronchiolo-alveolar carcinoma, cancer of 
the bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 
38 C.F.R. § 3.309(d)(2).

Second, "radiogenic diseases" may be service connected, provided 
that certain conditions are met, pursuant to 38 C.F.R. § 3.311.  
To consider a claim under § 3.311, the evidence must show the 
following:  (1) the veteran was exposed to ionizing radiation in 
service; (2) he subsequently developed a radiogenic disease; and 
(3) such disease first became manifest within a period specified 
by the regulation.  38 C.F.R. § 3.311(b).  If any of the 
foregoing three requirements has not been met, service connection 
for a disease claimed as secondary to exposure to ionizing 
radiation cannot be granted under 38 C.F.R. § 3.311.  38 C.F.R. 
§ 3.311(b)(1)(iii).  For purposes of 38 C.F.R. § 3.311, the term 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation.  38 C.F.R. § 3.311(b)(2).

The regulation states that the term radiogenic disease shall 
include:  (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; 
(iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon 
cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) 
Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) 
Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) 
Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and central 
nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas 
other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) 
Any other cancer.  38 C.F.R. § 3.311(b)(2).

Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed after 
discharge is the result of exposure to ionizing radiation during 
active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Discussion

In the present case, the Veteran contends that he developed a 
chronic cough as a result of exposure to radiation while serving 
in an ammunition facility in Fort Lewis, Washington, in 1962.

In October 2006, the RO determined that there was no record of 
the Veteran's exposure to radiation in service.  The RO based 
this determination on the fact that there is no evidence that 
atmospheric exposure was conducted at Fort Lewis, Washington, 
pursuant to VA regulations.  The Board agrees.  There is simply 
no evidence that the Veteran was exposed to radiation in service, 
other than the Veteran's assertions that he may have been exposed 
to radiation while handling ammunition.  A request to the 
National Personnel Records Center to provide information 
regarding radiation risk activity involving the Veteran did not 
reveal any evidence of such a risk.  The Veteran based his 
assertion of radiation exposure on the fact that he was treated 
for a skin rash many years after service and that this must have 
been due to radiation; however, he also acknowledged that he was 
never told by a physician that the rash was related to ionizing 
radiation, nor did he remember what the skin rash was.  It is 
thus evident based on the facts of this case that the Veteran's 
assertion that he may have been exposed to radiation is no more 
than conjecture.

Based on the foregoing, the Board confirms that the Veteran does 
not fall within the category of "radiation-exposed veterans" and 
thus does not meet the provisions for presumptive service 
connection under 38 U.S.C.A. § 1112(c)(2); 3 C.F.R. 
§ 3.309(d)(2).

The second method involves claims based on "radiogenic diseases."  
38 C.F.R. § 3.311 provides that in all cases in which it is 
established that a radiogenic disease first became manifest after 
service, and was not manifest to a compensable degree within any 
applicable presumptive period as specified in 38 C.F.R. §§ 3.307, 
3.309 (2009), and it is contended the disease is a result of 
exposure to ionizing radiation in service, as is the case here, 
an assessment will be made as to the radiation dose or doses.  38 
C.F.R. § 3.311(a).  If exposure is confirmed, the claim will be 
referred to the Under Secretary for Benefits as directed in 38 
C.F.R. § 3.111(b)(1)(iii) for further disposition.

As noted above, it has been concluded that there is no record of 
the Veteran's exposure to radiation.  Thus, without proof of 
exposure, entitlement to service connection under the second 
method is not warranted.  Moreover, even assuming that the 
Veteran had a chronic cough disability, such disability is not 
listed as a radiogenic disease under 38 C.F.R. § 3.311.  

Under the third method, service connection may be established 
when the evidence supports a medical nexus between in-service 
exposure to radiation and the claimed disease.  See Combee, 
supra.  There is no such supportive evidence in this case.  
Rather, when asked at the September 2008 Board hearing if any 
doctor told him his coughing was related to exposure to ionizing 
radiation, the Veteran responded by stating that they never 
mentioned that to him.  

As far as establishing service connection for a chronic cough 
disability on a direct service connection basis, the evidence 
does not support service connection based on chronicity or 
continuity of symptomatology.  38 C.F.R. § 3.303(b).  In this 
regard, the Veteran's service treatment records are devoid of 
treatment for a chronic cough disability, although they do show 
that he was treated on one occasion for symptoms of an upper 
respiratory infection in December 1960, including coughing.  The 
Veteran was found at his separation examination in January 1962 
to have a normal clinical evaluation of his lungs and chest and 
he specifically denied having a history of a chronic cough on a 
January 1962 Report of Medical History.  Moreover, the Veteran 
testified at the Board hearing in September 2008 that he was 
never treated for a chronic cough in service.  While the Veteran 
did report being hospitalized and put on breathing treatment 
while in the Reserves at some point between 1962 and 1966, it 
appears from a February 1966 Reserve examination report that this 
occurred in 1964, approximately two years after the Veteran's 
active duty service, and was for acute pan-sinusitis from which 
the Veteran was noted to have completely recovered from five days 
later.  

Moreover, the Veteran does not contend nor does the evidence show 
that he has had continuous cough symptomatology since service.  
Postservice private office notes from Dr. Van Burham show four 
occasions between 1998 and 2000 where the Veteran was treated for 
acute bouts of respiratory infections with associated coughing.  
These records include a September 1998 record where the Veteran 
was assessed as having a "cough-cold", a January 1999 record 
for bronchitis, and for respiratory infections in March and 
October 2000.  These records do not relate a chronic cough 
disability to service.  The only other postservice medical 
evidence that pertains to a cough is VA outpatient records from 
the cardiology clinic in 2005.  These records include a September 
2005 record stating that the Veteran had conveyed a cough present 
prior to starting "ACEI" and a December 2005 record reporting 
that the Veteran conveyed that he had a dry cough which had 
improved since his "ACEI" was stopped.  He was assessed as 
having a cough which had improved since starting "ARB" and 
"DC" of "ACEI".  This evidence does not in any way relate a 
cough disability to service.

Based on the foregoing, service connection under the provisions 
of 38 C.F.R. § 3.303(b) based on chronicity or continuity of 
symptomatology has not been established. 

Regarding the provisions of § 3.303(d) with respect to medical 
nexus evidence, the record is devoid of a positive medical nexus 
opinion.  As noted above, the postservice medical records noted 
above do not in any way relate a cough disability to the 
Veteran's period of active military service.  

Thus, the only evidence of record supportive of the Veteran's 
claim that he has a chronic cough disability related to service 
and/or to exposure to radiation consists of his lay statements.  
However, the Board finds no evidence of record showing that the 
Veteran has the specialized medical education, training, and 
experience necessary to render competent medical diagnosis or 
opinion. Consequently, the Board finds that any assertions by the 
Veteran as to medical opinion have no probative value.  38 C.F.R. 
§ 3.159.

The Board also considered the doctrine of reasonable doubt.  38 
U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not for 
application.  See also, e.g., Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim is denied.

						CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a chronic cough disability, 
claimed as due to exposure to ionizing radiation, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


